                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WENDY ELLIS BAILEY,                      )
                                         )
                    Plaintiff,           )                  8:19CV237
                                         )
             v.                          )
                                         )                   ORDER
CITIZENS DISABILITY, LLC,                )
                                         )
                    Defendant.           )
                                         )

       Because of confusion in the court, because the Plaintiff has filed a “Complaint
for Review of a Social Security Disability or Supplemental Security Income Decision”
(Filing No. 1), and because Social Security appeals are never included in the pro se
docket pursuant to General Order No. 2016-02:

      IT IS ORDERED:

       1.    This matter will be construed as a Social Security appeal, removed from
the pro se docket, and transferred to the docket of Senior United States District Judge
Richard G. Kopf;

       2.     The Clerk of the Court shall strike Citizens Disability, LLC, as a
defendant and instead add as a defendant Nancy A. Berryhill, Acting Commissioner
of the Social Security Administration;

      3.     The Clerk of the Court shall immediately serve the Complaint (Filing No.
1) and summons on the Acting Commissioner of the Social Security Administration
and other parties typically served in Social Security appeals;

       4.     Within 60 days of receipt of the summons and Complaint, the
Commissioner shall file a response to the Complaint and, if answering, shall also file
a certified copy of the administrative record. If a closed case is reopened, the
Commissioner shall file a certified copy of the administrative record within 60 days
after the order reopening the case is entered.
        5.    Within 30 days after the administrative record is filed, the Plaintiff shall
file a motion for an order reversing the Commissioner’s decision, or granting other
relief, together with a supporting brief. The brief should be in text-searchable format
(see Nebraska Civil Rule 10.1) and should contain at least the following sections:

      a.     A statement of the issues presented for review.

      b.     A concise statement of the case, describing briefly the course of the
             proceeding and its disposition at the administrative level.

      c.     A statement of material facts, preferably set forth in short paragraphs
             arranged in chronological order. All facts stated must be supported by
             page references to the administrative record (e.g., Filing No. 10-1, at
             CM/ECF p. 123), and counsel are strongly encouraged to hyperlink such
             page references to the electronically filed administrative record.

      d.     An argument divided into subsections separately treating each issue
             presented for review.

      e.     A short conclusion stating the relief sought.

       6.      Within 30 days after the Plaintiff’s motion is filed, the Commissioner
shall file a motion for an order affirming the Commissioner’s decision, or granting
other relief, together with a supporting brief. If the Commissioner disagrees with the
Plaintiff’s statement of issues, statement of the case, or statement of facts, or thinks
the Plaintiff’s statement is incomplete, the Commissioner’s brief should include a
non-repetitive counter-statement. Any facts stated must be supported by page
references to the administrative record, preferably hyperlinked. The Commissioner’s
brief (which should be in text-searchable format) should also contain:

      a.     An argument divided into subsections responding to the Plaintiff’s
             argument.

      b.     A short conclusion stating the relief sought.

       7.    Within 14 days after the Commissioner’s brief is filed, the Plaintiff may
file a reply brief. The reply brief may not merely repeat the Plaintiff’s initial


                                            2
arguments, but rather must address factual or legal issues raised in the
Commissioner’s brief.

      8.     No other briefs or filings opposing or supporting a motion are permitted.

       9.    Unless otherwise ordered, all Social Security appeals are submitted to the
court for decision on the foregoing briefs, without oral argument.

      DATED this 17th day of June, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          3
